Title: From George Washington to the U.S. Senate and House of Representatives, 15 March 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States March the 15th 1796.
          
          Gentlemen of the Senate, and House of Representatives.
          By the ninth section of the act entitled “an Act to provide a naval armament” it is enacted, “that if a peace shall take place

between the United States and the Regency of Algiers that no further proceedings be had under this act.”
          The peace which is here contemplated having taken place, it is incumbent upon the Executive to suspend all orders respecting the building of the Frigates, procuring materials for them, or preparing materials already obtained which may be done without intrenching upon contracts or agreements made and entered into before this event.
          But inasmuch as the loss which the public would incur might be considerable from the dissipation of workmen, from certain works or operations being suddenly dropped or left unfinished, and from the derangement in the whole system, consequent upon an immediate suspension of all proceedings under it; I have therefore thought adviseable before taking such a step, to submit the subject to the Senate and House of Representatives, that such measures may be adopted in the premises as may best comport with the public interest.
          
            G. Washington
          
        